Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/20/2020.
Claims 2-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the claim recites in part “first and second contact members disposed within the respective first and second apertures” (emphasis added) in lines 6-7, which renders the claim indefinite because “the apertures” lacks antecedent basis. Clarification is required. For examination purposes, as best understood, the claim will be interpreted as the respective first and second recesses for purposes of proper antecedent basis and consistency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappola et al. (US 20160249929 A1).
Regarding claim 1, Cappola teaches a replaceable cartridge assembly (150) for a surgical stapling apparatus (Fig. 1), the replaceable cartridge assembly (150) comprising:
 a cartridge body (154) configured to support a plurality of surgical staples (S, Fig. 3); and 
a connector assembly (202 and/or 212) secured to the cartridge body (154), the connector assembly including
 a connector housing (204/214) defining first and second apertures (Apertures into which 216a/b protrude from, Fig. 8), 

an identification chip (218) disposed within the connector housing (Fig. 8) and in electrical communication with first and second contact members [0098]-[0101].
Cappola further teaches:
Regarding claim 3, further including a support plate (152), the cartridge body being secured to the support plate [0089].
Regarding claim 4, wherein the connector assembly (202 and/or 212) is configured for electrically connecting the cartridge assembly (150) with an actuation assembly (Fig. 3). 
Regarding claim 9, wherein the first and second apertures (216a and 216b) are rectangular (Fig. 8).
Regarding claim 10 wherein the first and second apertures (216a and 216b) are adjacent one another (Fig. 8).
Regarding claim 11, wherein the first and second apertures (216a and 216b) are proximally facing (Fig. 8).
Regarding claim 12, wherein the cartridge body (154) includes proximal and distal portions (Fig. 14), the connector assembly (202 and/or 212) being disposed on the proximal portion of the cartridge body (Figs 13 and 16).
Regarding claim 13, wherein the identification chip includes an EPROM or EEPROM chip [0100].
Regarding claim 14, wherein the identification chip (218) stores information regarding specifications of the replaceable cartridge assembly [0100].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappola et al. (US 20160249929 A1).
Regarding claim 5, Cappola teaches essentially the claimed elements according to claim 1 including wherein the first and second contact members (216a and 216b).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to have the first and second connector members each include a coil spring. Because the Applicant did not disclose any criticality or significance with respect to the first and second connector members to include coil springs, it would have also been well-known and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the material of the contact members to incorporate coil springs, as a matter of choice, to attain a better retention through such modification. See MPEP § 2144.04(IV).
Regarding claim 7, Cappola teaches essentially the claimed elements according to claim 1 including wherein the first and second contact members (216a and 216b).
However Cappola is silent with regards to the first and second contact members each include a leaf spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to have the first and second connector members each include a coil spring. Because the Applicant did not disclose any criticality or significance with respect to the first and second connector members to include leaf spring, it would have also been well-known and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the material of the contact members to incorporate leaf springs, as a matter of choice, to attain a better retention feature through such modification. See MPEP § 2144.04(IV).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappola et al. (US 20160249929 A1) in view of Penna et al (US 20150048139 A1).
Regarding claim 5, Cappola teaches essentially the claimed elements according to claim 2 including the connector assembly (202 and/or 212).
However Cappola is silent with regards to the connector further includes a seal member supported on the housing.
Penna in a related invention teaches it is old and well known to provide a seal (120 and/or 240) on a connector assembly (Figs. 6 and/or 16).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the connector assembly of Cappola to incorporate a seal member as taught by Penna in order to form a fluid tight seal which prevents dirt or fluid.
Regarding claim 16, Cappola teaches a replaceable cartridge assembly (150) for a surgical stapling apparatus (Fig. 1), the replaceable cartridge assembly (150) comprising: a cartridge body (154) configured to support a plurality of surgical staples (S, Fig. 3); and a connector assembly (202 and/or 212) secured to the cartridge body (154), the connector assembly including a connector housing (204/214) defining recesses (recesses into which 216a/b protrude from, Fig. 8), first (216a) and second contact members (216b) disposed within the respective first and second apertures (Fig. 8), and
However Cappola is silent with regards to a seal member supported on the housing and defining first and second apertures providing access to the first and second recesses.

Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the connector assembly of Cappola to incorporate a seal member as taught by Penna in order to form a fluid tight seal which prevents dirt or fluid.
Regarding claim 17, wherein the first and second apertures of the seal receive the first and second connector members of the first connector assembly (Fig. 16 of Penna)
Regarding claim 18, wherein the seal member (240) is positioned to provide a cleaning action when the replaceable cartridge assembly is secured an actuation assembly (Fig. 16 of Cappola as modified above).
Regarding claim 19, wherein the seal member (240) performs a wiping action.
Regarding claim 20, wherein the connector assembly further includes an identification chip (218), specifications of the cartridge assembly being loaded on the identification chip [0099]-[0100].

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/ Examiner, Art Unit 3731                                                                 
/ANDREW M TECCO/Primary Examiner, Art Unit 3731